Lupiano, J., dissents in a memorandum as follows:
Affirmance is required. There is no merit to defendant’s contention that the sentencing court was under the erroneous impression that it was absolutely bound by the sentence agreement reached with the prosecutor. Before imposing sentence, the court stated: "Mr. Melendez, we had an agreement at the time the plea was taken that you would be sentenced to a maximum term of life on each case and the minimum of four years each to run concurrent. I must honor that agreement. For me to give you less than that without the District Attorney’s agreement, because he is part of the agreement, would be just as wrong as if I double crossed you and gave you five to six years to life. All I am doing as a judge in this case, because of the law, we have on sentencing where I have very limited powers is to agree to carry out an agreement that you made to your attorney and the District Attorney. So the Judge in this case unfortunately is a little more than a rubber stamp. I do not like the law, I wish I could make the decision what to sentence you. But the Legislature has taken this power away from us in this kind of case. I could not sentence you *795to less than four years unless the District Attorny [sic] would recommend it” (emphasis added). Patently, the record is devoid of any reservation expressed by the court as to the propriety of the four year to life sentence arrived at through "plea bargaining.” The court in the above comment merely informed defendant that the bargain fairly arrived at would be adhered to, nothing being demonstrated to warrant a departure from such bargain. Justice Dontzin is an able, experienced jurist, fully familiar with the procedural and statutory mandates concerning criminal justice. Common sense dictates that his comment simply conveyed his personal view concerning the harsh sentencing structure of the New York drug laws as promulgated by the legislative branch of government. It is that law which limits the powers of the sentencing court to which he refers. It is the State Legislature which he refers to and indirectly addresses. Nowhere does he refer in this context to his being merely a "rubber stamp” regarding the plea bargain. His expression "rubber stamp” occurs in relationship to the legislative enactment which limits the power of the judicial branch as regards sentencing for violation of the State’s drug laws. To view the comment of Justice Dontzin in the manner suggested by defendant is to defy common sense and reason and to engage in the semantic reality best exemplified by the following passage from Lewis Carroll’s masterpiece, "Through the Looking Glass”: " 'When I use a word,’ Humpty Dumpty said, in rather in scornful tone, 'it means just what I choose it to mean—neither more nor less.’ 'The question is,’ said Alice, 'whether you can make words mean so many different things.’ 'The question is,’ said Humpty Dumpty, 'which is to be master—that’s all.’ ” (Lewis Carroll, Through the Looking Glass, ch 6.) The sentencing court did not express a belief that it lacked power to depart from the plea bargain (i.e., that it was absolutely bound by the plea bargain), but, in effect, stated that it would honor that agreement (the plea bargain) under the circumstances and that in consequence it would be wrong for the court to "double cross” the defendant by issuing a sentence greater than that agreed upon or, coequally, to "double cross” the People by issuing a lesser sentence than that agreed upon unless a new plea bargain were entered into.